TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00668-CV



                                Rafael Montez da Oca, Appellant

                                                 v.

                                  Eduardo Gutierrez, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-12-000782, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               This Court has been notified that appellant Rafael Montez da Oca has filed for

bankruptcy protection (United States Bankruptcy Court, W.D. Texas, case number 15-10587).

Accordingly, the appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may file a

motion to reinstate upon the occurrence of an event that would allow the appeal to proceed. See Tex.

R. App. P. 8.3. Failure to notify this Court of a lift of the automatic stay or the conclusion of the

bankruptcy proceeding will result in the dismissal of the case for want of prosecution. See Tex. R.

App. P. 42.3(b).



Before Justices Puryear, Pemberton, and Bourland

Bankruptcy

Filed: May 19, 2015